Citation Nr: 9926028	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to a service-connected left nephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied entitlement to service 
connection for hypertension as secondary to a service-
connected nephrectomy. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  A causal relationship exists between the veteran's 
service-connected nephrectomy and his hypertension. 


CONCLUSION OF LAW

Hypertension is proximately due to or the result of a 
service-connected left nephrectomy.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Further, as pertinent to this claim, service 
connection may be granted for disability shown to be 
proximately due to or the result of (either caused or 
aggravated by) a service-connected disorder.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The veteran sustained multiple combat wounds in Korea.  One 
of the consequential surgical procedures he underwent was a 
left nephrectomy.  He developed hypertension some time later 
in the late 1960's or 1970's.  

Entitlement to service connection for hypertension was denied 
by an unappealed rating decision of May 1988.  The veteran 
submitted medical evidence in the context of the current 
appeal suggesting a relationship between his nephrectomy and 
his hypertension.  The Board concurs with the RO's 
determination that the veteran's current evidence was new and 
material and warranted the case be reopened.  The Board 
observes that other medical evidence developed in connection 
with the reopened claim was at cross-purposes as to a nexus 
or association between the veteran's service-connected 
nephrectomy and his hypertension.  

In May 1999, the Board sought an expert medical opinion to 
reconcile the conflicting medical opinions.  In June 1999 and 
after a comprehensive review of the records in the claims 
folder in this case, Eric W. Young, a VA nephrologist, 
concluded that it was as likely as not that the veteran's 
hypertension resulted from his left nephrectomy.  In reaching 
his conclusion, Dr. Young noted that the scientific evidence 
on the issue of increased hypertension in nephrectomy cases 
was not completely clear and the results might be different 
following a traumatic rather than an elective nephrectomy.  
Of particular significance to Dr. Young, as the veteran also 
testified before the Board, was his relatively young onset of 
essential hypertension by history.  A copy of the opinion was 
provided to the veteran's representative without referral to 
the RO, and the veteran's representative responded in writing 
to the opinion waiving further time for review.  

The benefit-of-the-doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given  
to the claimant.  38 U.S.C.A. § 5107(b).  In determining 
whether the statutory right to the benefit of the doubt 
applies, a determination as to the balance of all the 
evidence must be made.  The benefit-of-the-doubt rule only 
applies if it is found that the evidence is in equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  

Although there is medical opinion against the claim in this 
case, there is also competent medical opinion in support of 
the claim including with the recent opinion by Dr. Young.  
The credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and kill in analyzing the 
data, and the medical conclusion the physician reaches).  The 
Board considers the evidence in equipoise.  Thus, the 
benefit-of-the-doubt rule is for application.  Accordingly, 
resolving reasonable doubt in the veteran's favor, 
entitlement to service connection for hypertension, as 
secondary to a left nephrectomy, is granted.  38 U.S.C.A. § 
5107(b).






ORDER

Entitlement to service connection for hypertension, as 
secondary to a left nephrectomy, is granted



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

